Case 1:19-cv-03430-DLF Document1 Filed 11/14/19 Page 1 of 6

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

DAVID YOUNG

and

KAREN YOUNG

Both of:
8719 Sundale Drive
Silver Spring, MD 20910

Plaintiffs
vs. Civil Case No.

UNITED STATES OF AMERICA
Serve:
Jessie K. Liu
United States Attorney
555 4th Street, N.W.
Washington, D.C. 20530

Serve Also:
William Barr
Attorney General
Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530

and

RESTAURANT ASSOCIATES, LLC
31 Penn Plaza
132 West 31st Street 6th Floor
New York, NY 10001
Serve:
Corporation Services Company, Inc.
Registered Agent
1201 Hayes Street
Tallahassee, Florida 32301-2699

and
Case 1:19-cv-03430-DLF Document1 Filed 11/14/19 Page 2 of 6

COMPASS GROUP, LLC

126 E. 56th Street - 20th Floor
New York, NY 10022-3613
Serve:

CT Corporation System

Registered Agent

1633 Broadway

New York, NY 10019-6708

Defendants.
COMPLAINT

1. Jurisdiction against the United States of America (“USA’) is vested in this
Court pursuant to the Federal Tort Claims Act, 28 U.S.C. §1346(b), 2671, et seq.;
Jurisdiction against Restaurant Associates, LLC and/or Compass Group, LLC
(hereinafter collectively referred to as “Restaurant”) is based upon pendant
jurisdiction.

2. On April 4, 2019, Plaintiffs, David Young and Karen Young, filed
notifications of claims against the USA pursuant to the Federal Tort Claims Act.

3. By letter dated May 14, 2019, Craig Blackwell, Associate General
Counsel, Office of General Counsel, Smithsonian Institution, sent Plaintiff's counsel a
Notice of Final Denial of Claims.

4. In the above referenced Notice of Final Denial of Claims, Mr. Blackwell
stated that Plaintiffs’ claims should be directed to Restaurant Associates, LLC, the
company which had responsibility for the operation of the café and its kitchen, in which

plaintiff David Young alleges he slipped and fell.

5. Plaintiffs have exhausted all their administrative remedies.
Case 1:19-cv-03430-DLF Document1 Filed 11/14/19 Page 3 of 6

COUNT | - Negligence

6. Plaintiffs incorporate by reference herein each and every allegation
contained in paragraphs numbered 1 through 5 of the Complaint.

7. At all times herein mentioned, defendant USA was doing business in the
District of Columbia; in this regard it owned, operated and maintained the National
Museum of African American History & Culture (“Museum”) in Washington, D.C.

8. At all times herein mentioned, Restaurant operated the café and the
kitchen at the Museum. This was pursuant to a contract with the USA/Museum.

9. At all times herein mentioned, defendants, USA and Restaurant, had a
duty to maintain the Museun,, including the area encompassing the loading dock,
kitchen, cafeteria and dishwasher room, in a condition that was safe for workers and
employees at the Museum as well as visitors and those individuals, such as plaintiff,
who were authorized to be on the premises; this included protecting these workers
and employees from wet slippery floors.

10. Onor about Tuesday January 9, 2018, Plaintiff David Young was at the
Museum having been retained to work on the fire alarm system in the dishwasher
room at the Museum.

11. While walking from the loading dock through the kitchen to the cafeteria,
Mr. Young slipped and fell on a wet floor.

12. After slipping and falling, Mr. Young noticed clear water on the floor;
this had not been visible to him while he was walking.

13. | Once he got up from the floor, Mr. Young saw someone with a mop and

a bucket. This person was about twenty (20) feet from him.

-3-
Case 1:19-cv-03430-DLF Document1 Filed 11/14/19 Page 4 of 6

14. At the time that Mr. Young slipped and fell, there were no signs posted to
warn anyone that the floor was wet nor were there any mats placed on the floor.

15. — The floor on which plaintiff slipped and fell was under the control of
Defendants, their servants, agents and/or employees, and under the exercise of
reasonable care, said Defendants knew or should have known that the floor was wet,
slippery, hazardous, in a dangerous condition and unsafe for persons walking on it.

16. —_ This incident would not have occurred but for the fact that defendants,
USA and Restaurant, acting through their respective agents, servants and employees,
negligently failed to provide a floor surface safe for workers such as Mr. Young under
all conditions, negligently failed to properly inspect and maintain the floor in a safe
condition, negligently failed to block off the area of wet floor, negligently failed to post
warnings that the floor was wet, negligently failed to place rugs or mats on the floor to
allow safe passage while the floor was wet and negligently allowed workers such as
Mr. Young to walk over a slippery dangerous floor.

17. Asa direct and proximate result of the aforesaid negligence, Mr. Young
suffered injury to all parts of his body, some of which are believed to be permanent,
especially to his neck and back, underwent lumbar spine surgery, suffered and will
suffer great pain of body and mind, incurred and will incur medical and out-of-pocket
expenses, lost and will lose time from his employment, and, as a result, has been
damaged in the amount of $2,000,000.00.

WHEREFORE, the premises considered, Plaintiff David Young demands

judgment against Defendants, United States of America, Restaurant Associates, LLC
Case 1:19-cv-03430-DLF Document1 Filed 11/14/19 Page 5 of 6

and Compass Group, LLC, jointly and severally, in the amount of $2,000,000.00, plus
costs and interest.
COUNT II - Loss of Consortium

18. Plaintiffs incorporate by reference herein each and every allegation
contained in paragraphs numbered 1 through 17 of the Complaint.

19. Plaintiffs, David Young and Karen Young, are husband and wife and
were so as of January 9, 2018 when David Young was injured.

20. The aforesaid negligence of Defendants caused Plaintiff Karen Young to
suffer a loss of consortium to the detriment of her marital relationship, loss of social,
sexual and spiritual companionship of her spouse and she has therefore been
damaged in the amount of $200,000.00.

WHEREFORE, the premises considered, Plaintiff Karen Young demands

“judgment against Defendants, United States of America, Restaurant Associates, LLC
and/or Compass Group/Restaurant Associates, jointly and severally, in the amount of
$200,000.00, plus costs and interest.

CADEAUX, TAGLIERI & NOTARIUS, P.C.
Isi_ James W. Taglieri

James W. Taglieri #229880

Attorney for Plaintiffs

1100 Connecticut Avenue, N.W. - Suite 730

Washington, D.C. 20036
Telephone (202) 785-3373

E-mail: jim.t@cadotag.com
Case 1:19-cv-03430-DLF Document1 Filed 11/14/19 Page 6 of 6

JURY DEMAND
Plaintiffs demand a trial by a jury as to all issues involved herein with respect to

Defendants Restaurant Associates, LLC and Compass Group, LLC.

/s/_ James W. Taglieri
James W. Taglieri
Attorney for Plaintiff

 
